Citation Nr: 1447015	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-06 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bronchitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1974 to September 2009.  

This appeal comes before the Board of Veterans Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

It is noted that the only issue on appeal is captioned on the first page of this decision.  Two statements of the case were issued in 2011, but the Veteran specifically limited her appeal to three issues, two of which have since been granted, and are therefore not before the Board.  In February 2014, the Veteran's representative listed six issues as being on appeal.  However, the representative subsequently submitted a brief in August 2014 clarifying that only one issue is on appeal.
 

FINDING OF FACT

The Veteran's symptoms since service separation do not meet the diagnostic criteria for assignment of a diagnosis of chronic bronchitis.


CONCLUSION OF LAW

The criteria for service connection for service connection for chronic bronchitis are not met. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in June 2009.  Additionally, neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained.  

Additionally, the Veteran was scheduled to testify at a hearing before the Board, but she withdrew her hearing request in April 2014.

The Veteran was also provided with a VA examination (the report of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II. Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

After a lengthy career of honorable military service, the Veteran filed a claim in May 2009, shortly before separation, seeking service connection for a number of disabilities, including bronchitis.  Of note, the Veteran has been service connected for sinusitis and allergic rhinitis in recognition of the presence of respiratory symptomatology.  However, bronchitis was denied, and the Veteran has appealed.

Service treatment records (STRs) show that the Veteran was treated in service for a number of respiratory conditions.  For example, in October 2005, she was treated for a cough and a runny nose.  The Veteran was also diagnosed with and treated for bronchitis in May 2008, June 2008, and August 2008.  In July 2009, she complained of postnasal drainage and coughing.  Flonase was prescribed, and the Veteran was diagnosed with allergic rhinitis.  

In August 2009, just prior to her separation from service, the Veteran was afforded a VA general medical examination.  The examiner noted that the Veteran had bronchitis, which had its onset in 2003 and had reoccurred approximately 12 times between 2003 and 2009.  The examiner identified past treatments as antibiotics and inhalers.  

In May 2010 the Veteran was afforded another VA respiratory examination.  The examiner noted that the Veteran had experienced recurrent bouts of cough with yellowish phlegm that occurred approximately every 3-4 months and lasted for two weeks and were treated with antibiotics.  The examiner noted that the Veteran's bronchitis had been intermittent with remissions since its onset.  The examiner noted that the Veteran had no history of a non-productive cough, wheezing, dyspnea, chest pain or asthma.

Following this examination, the RO explained, in denying service connection, that 
A disability, which began in service or was caused by some event in service, must be considered "chronic" before service connection can be granted.  The RO noted that while the Veteran was clearly treated for bronchitis in service, it was not shown that any permanent residual or chronic disability resulted.  The Veteran filed a notice of disagreement, but did not voice any specific objection to the RO's determination.  In her substantive appeal, the Veteran argued that her bronchitis had been listed as chronic in her service treatment records and therefore she believed that service connection should be granted.

In November 2013 the Veteran was afforded another VA examination at which she reported developing bronchitis in the military, and asserting that she currently experienced a chronic cough with heaviness in the chest and chronic shortness of breath.  She also reported a chronic runny nose.  She reported that she had lost her sense of smell and some of her sense of taste as well.  The Veteran noted that she was treated by her primary physician on several occasions for bronchitis but that she did not have records of treatment.  Her symptoms at the November 2013 examination were a cough and a runny nose.  The examiner noted that the Veteran did not require the use of antibiotics.  Her chest X-ray performed on November 2013 was clear, with a normal vascular patter and no infiltrate effusion.  The examiner declined to diagnose the Veteran with chronic bronchitis, asserting that there was no evidence of this disease.  The examiner instead diagnosed the Veteran as having signs of chronic rhinitis with occasions of sinusitis, opining that it was the drainage caused by the rhinitis which was resulting in the Veteran's cough.  

In review of the evidence above, the Board finds the Veteran is shown to have had several bouts of bronchitis during service.  However, that an injury was incurred in service alone is not enough.  Instead, contrary to the assertions of the Veteran's representative in the Informal Hearing Presentation (IHP), there must be a chronic disability resulting from that injury.  38 C.F.R. § 3.303.  In this case, while the Veteran may have experienced intermittent bouts of bronchitis since service, she has not been shown to have a chronic disability resulting from or related to her in-service bronchitis.  Brammer v. Derwinski, 3 Vet. App. 223 (1993).  Existence of a current disability must be shown by competent medical evidence.  Degmetich v. Brown, 104 F.3d 1328 (1997).  

The Board acknowledges that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or for any distinct period of time during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Moreover, a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim. 

However, in this case, while the Veteran was diagnosed with bronchitis during service, she was thereafter diagnosed only with intermittent bronchitis at the August 2009 VA examination.  It is necessary to show that the Veteran suffered from chronic bronchitis following service.  The competent and probative evidence is absent of such.

Given the uncertainty of whether the Veteran had chronic bronchitis, an examination was provided in November 2013, but the examiner found that she did not in fact have chronic bronchitis.  The examiner's rationale and discussion of the factual basis for a determination that the Veteran does not meet the criteria for a diagnosis of chronic bronchitis is persuasive.  The Board finds in this case that the Veteran has not shown a respiratory disability manifested by chronic bronchitis during the course of the claim for which service connection can be considered.  The VA examiner in August 2009 entered an impression of bronchitis occurring only intermittently.  However, there is no clinical evidence of the bronchitis as being chronic, and the VA examiner in November 2013 stated a specific medical opinion that there is no indication of  chronic bronchitis and that the symptomatology that the Veteran was attributing to bronchitis was likely the result of her service connected disabilities allergic rhinitis. 

The Board understands the Veteran's belief that service connection should be granted, since the record shows that she was treated in service for bronchitis, and indeed, as a lay person, the Veteran is considered competent to report what comes to her through her senses, such as reporting respiratory symptoms. See Layno v. Brown, 6 Vet. App. 465 (1994).  However, she lacks the medical training and expertise to provide a complex medical opinion.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The Board finds in this case that the Veteran's account of intermittent symptoms does not demonstrate a respiratory disorder manifested by chronic bronchitis for which service connection can be considered.  Respiratory symptoms may be due to a number of different pathologies, which may or may not be related, so the actual etiology or etiologies of the Veteran's symptoms is a complex medical question not within her competence as a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board takes note of the representative's assertion in the IHP that the term "intermittent" only refers to exacerbations of the Veteran's condition, and that bronchitis is a chronic condition therefore the Veteran's "intermittent" bronchitis" should be considered chronic bronchitis.  However, the Board puts more weight on the November 2013 VA examiner's opinion that the Veteran does not suffer from chronic bronchitis than the representative's assertions.  

It is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation. 
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, the competent and uncontroverted medical opinion of record indicates the Veteran has not shown  chronic bronchitis during the course of this appeal.  Moreover, the examiner provided an extensive rationale as to why a diagnosis of chronic bronchitis was not warranted.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim." Brammer, 3 Vet. App. 223, 225.  In the absence of a demonstrated respiratory disorder manifested by chronic bronchitis, the claim must be denied.

The Board notes that in the Veteran's November 2013 VA examination, she claimed that her bronchitis was secondary to her mental disorders.  However, as the Veteran does not have a current diagnosis of chronic bronchitis, her claim cannot be granted on a secondary basis.  

In light of these circumstances, service connection for bronchitis is denied.


ORDER

Service connection for bronchitis is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


